                                                               United States Bankruptcy Court
                                                                           District of Kansas
 In re      CAH Acquisition Company #5, LLC                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Health Acquisition Company LLC                                                       80%                                        Membership Interest
 1700 Swift Ave., Suite 200
 Kansas City, MO 64116

 HMC/CAH Consolidated, Inc.                                                           20%                                        Membership Interest
 3130 Broadway
 Kansas City, MO 64111


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of Court-Appointed Receiver of the corporation named as the debtor in this case,
declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
correct to the best of my information and belief.



 Date March 13, 2019                                                         Signature /s/ Kathy Hammons
                                                                                            Kathy Hammons

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



                                          Case 19-10359                 Doc# 5       Filed 03/13/19              Page 1 of 2
                                                               United States Bankruptcy Court
                                                                         District of Kansas
 In re      CAH Acquisition Company #5, LLC                                                           Case No.
                                                                                 Debtor(s)            Chapter      11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for CAH Acquisition Company #5, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Health Acquisition Company LLC
 1700 Swift Ave., Suite 200
 Kansas City, MO 64116
 HMC/CAH Consolidated, Inc.
 3130 Broadway
 Kansas City, MO 64111




 None [Check if applicable]




 March 13, 2019                                                      /s/ Bruce Strauss
 Date                                                                Bruce Strauss
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for CAH Acquisition Company #5, LLC
                                                                     Merrick, Baker & Strauss, P.C.
                                                                     1044 Main Street, Suite 500
                                                                     Kansas City, MO 64105
                                                                     816-221-8855 Fax:816-221-7886
                                                                     bruces@merrickbakerstrauss.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy

                                          Case 19-10359               Doc# 5      Filed 03/13/19   Page 2 of 2
